DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 3 as shown in fig. 1C (claims 1-3, 5-15, 17-19 readable thereon) in the reply filed on 3/4/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PGPub 2015/0279857; hereinafter “Kim”).
Re claim 1: Kim teaches (e.g. figs. 5, 6, 17A, and 19A) a semiconductor device comprising: a source layer (region of substrate 100 and common source region 154 which connect to vertical channel patterns 128, 140; e.g. paragraphs 71 and 81; hereinafter “SL”) including at least one groove (groove in SL as shown in fig. 19A, the groove filled with oxide 166; hereinafter “G”) in an upper surface (upper surface of SL) thereof; a stack structure (stacked structure of 110 and 172; hereinafter “SS”) formed on the source layer (SL); a channel layer (vertical channel patterns 128, 140; hereinafter “CL”) passing through the stack structure (SS), the channel layer (CL) being in contact (electrical contact) with the source layer (SL); a slit (trench 150 cut into SS; hereinafter S”) passing through the stack structure (SS), the slit (S) exposing the groove (G) of the source layer (SL) therethrough; and a slit insulating layer (isolation insulating layer 180, oxide 166, and portion of dielectric 168 in groove G; hereinafter “SII”) being in contact with the source layer (SL) and formed in the slit (S) and the groove (G).
Re claim 2: Kim teaches the semiconductor device wherein the slit insulating layer (SII) includes: a first region (region of SII in the groove G; hereinafter “1R”) formed in the groove (G); and a second region (region of SII in the slit S; hereinafter “2R”) formed in the slit (S), the second region (2R) having a narrower width (2R between adjacent 110 is narrower than the outer widths of 166) than the first region (1R).
Re claim 3: Kim teaches the semiconductor device wherein an upper surface (upper surface of 166) of the first region (1R) and the upper surface (upper surface of 154, 100) of the source layer (SL) are coplanar.
Re claim 5: Kim teaches the semiconductor device wherein the source layer (SL) includes: a first source layer (portion of SL under channel structures 128, 140 and below the depth of groove G; hereinafter “1SL”) positioned in a cell region (region of channel structures 128, 140); and a second source layer (portion of SL under the first source layer 1SL; hereinafter “2SL”) formed over the first source layer (1SL), the second source layer (2SL) including the groove (G).
Re claim 10: Kim teaches the semiconductor device, wherein the channel layer (CL) is in contact (electrical contact) with the second source layer (2SL).
Re claim 11: Kim teaches the semiconductor device, wherein the stack structure (SS) includes at least one lower select line (172a), word lines (172) and at least one upper select line (172b).
Re claim 12: Kim teaches the semiconductor device, wherein the slit (S) has a narrower width (portions of the slit S between adjacent 110 is narrower than the widest part of the groove G where it is filled with oxide 166) than the groove (G).
Re claim 13: Kim teaches (e.g. figs. 5, 6, 17A, and 19A) a semiconductor device comprising: a source layer (region of substrate 100 and common source region 154 which connect to vertical channel patterns 128, 140; e.g. paragraphs 71 and 81; hereinafter “SL”) including a groove (groove in SL as shown in fig. 19A, the groove filled with oxide 166; hereinafter “G”) in an upper surface (upper surface of SL) thereof; a stack structure (stacked structure of 110 and 172; hereinafter “SS”) formed over the source layer (SL) and including conductive layers (172) and insulating layers (110) that are alternately stacked; a channel layer (vertical channel patterns 128, 140; hereinafter “CL”) passing through the stack structure (SS), the channel layer (CL) being in contact (electrical contact) with the source layer (SL); and a slit insulating layer  (isolation insulating layer 180, oxide 166, and portion of dielectric 168 in groove G; hereinafter “SII”) including a first portion (region of SII in the groove G; hereinafter “1P”) formed in the groove (G) and a second portion (region of SII in the trench 150; hereinafter “2P”) passing through the stack structure (SS), wherein the second portion (2P) has a narrower width (portion of 2P which is between adjacent 110 is narrower than the widest portion of 166 in 1P) than the first portion (1P).
Re claim 14: Kim teaches the semiconductor device wherein the first portion (1P) is in contact with the source layer (SL).
Re claim 15: Kim teaches the semiconductor device wherein an upper surface (upper surface of 166) of the first portion (1P) and the upper surface (upper surface of 154, 100) of the source layer (SL) are coplanar.
Re claim 17: Kim teaches the semiconductor device wherein the source layer (SL) includes: a first source layer (portion of SL under channel structures 128, 140 and below the depth of groove G; hereinafter “1SL”) positioned in a cell region (region of channel structures 128, 140); and a second source layer (portion of SL under the first source layer 1SL; hereinafter “2SL”) formed over the first source layer (1SL), the second source layer (2SL) including the groove (G).
Re claim 18: Kim teaches the semiconductor device wherein the channel layer (CL) is in contact with the second source layer (2SL).
Re claim 19: Kim teaches the semiconductor device wherein the stack structure (SS) includes at least one lower select line (172a), word lines (172) and at least one upper select line (172b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 5 above, and further in view of Huang et al. (US PGPub 2016/0293621; hereinafter “Huang”).
Re claim 7: Kim teaches substantially the entire structure as recited in claim 5 except explicitly teaching the semiconductor device further comprising: a transistor positioned in a peripheral region, the transistor having a gate electrode formed of the same material as the first source layer.
Huang teaches (e.g. fig. 28A) the semiconductor device further comprising: a transistor (transistor with gate portions 152, 154; hereinafter “T”) positioned in a peripheral region (200), the transistor (T) having a gate electrode (parts of gate stack 152, 154 are known to be formed of silicon, such as polysilicon) formed of the same material as the first source layer (silicon material 10; e.g. paragraph 89).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the disposition of peripheral circuit elements as taught by Huang in the device of Kim in order to have the predictable result of increasing device integration by utilizing peripheral areas of the semiconductor substrate as taught by Huang.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 5 above, and further in view of Pachamuthu et al. (US 9,478,495; hereinafter “Pachamuthu”).
Re claim 9: Kim teaches substantially the entire structure as recited in claim 5 except explicitly teaching the semiconductor device further comprising: a resistor pattern positioned in the peripheral region, the resistor pattern being positioned at the substantially same level as the second source layer.
Pachamuthu teaches (e.g. fig. 14) the semiconductor device further comprising: a resistor pattern (peripheral devices 210 can include passive elements like resistors; e.g. column 5, line 5) positioned in the peripheral region (200), the resistor pattern (210) being positioned at the substantially same level as the second source layer (10).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the resistor pattern as taught by Pachamuthu in the device of Kim in order to have the predictable result of forming a resistor structure known to be used for the operation of the memory structure in a location which better utilizes space, increasing yield.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Huang as applied to claim 7 above, and further in view of Lee (US PGPub 2014/0061748).
Re claim 8: Kim in view of Huang teaches substantially the entire structure as recite in claim 7 except explicitly teaching the semiconductor device further comprising: a substrate under the first source layer and including the cell region and the peripheral 
Lee teaches (e.g. fig. 2F) the semiconductor device further comprising: a substrate (bulk of substrate 100 of Kim under SL and shown as 101 in fig. 2F of Lee) under the first source layer (1SL of Kim) and including the cell region (cell region as labeled in fig. 2F of Lee; hereinafter “CR”) and the peripheral region (peripheral region as labeled in fig. 2F of Lee; hereinafter “PR”); and an insulating layer (103) interposed between the substrate (101) and the first source layer (1SL of Kim) in the cell region (CR) and between the substrate (101) and the gate electrode (G as labeled in fig. 2F of Lee) in the peripheral region (PR).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the insulating layer separating the source layer from the substrate as taught by Lee in the device of Kim in view of Huang in order to have the predictable result of better isolation of peripheral elements from interfering with the memory core region, resulting in better device operation and accuracy.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822